 In the Matter ofBui nEli COMPANY-EDWARD G:BTJDD MANUFAC-'TURING. COMPANY-BUDD INDUCTION' HEATING,INC1-and'INTERNA-TIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT & AGRICULTURAL IM-PLEMENT WORKERS'OF AMERICA (UAW-CIO)2Case No. 7 R-1844'.Decided November 21,1944Beaumont, Smith & Harris,byMr.Percy J. Donovan,of Detroit,Mich.,for the Companies.Maurice Sugar and Jack N. Tucker, by Mr. Jack N. Tucker,of De-troit,Mich.,for the Union.Miss Ruth Busch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONeSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America (UAW-'CIO), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofBudd Wheel Company; Edward G. Budd Manufacturing Company-Budd Induction Heating, Inc., Detroit, Michigan, herein called theCompanies, the National Labor Relations Board provided for anExaminer.Said, hearing was held at Detroit, Michigan, on October20, 1944.The Companies and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and'are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :ITherecord 'and the formal papers disclose a variance'In the namesof the Companies.We shall, therefore, correct thenames to conformwith -those setforth in: theCompanies'stipulation as to their business.2 The Unionwas granted a motioncorrectingits name as set forth above on all theformal papers.59 N. L. R. B., No. 84.420 BUDD WHEELCOMPANY421FINDINGSOF FACT-1.THE BUSINESS OF THE COMPANIESBudd Wheel Company and. Edward G. Budd Manufacturing Corn=panyiare Penn-sylvan-ia corporations-and; Buddh'Induction-,Heating,,Inc., is a Michigan corporation.The Companies operate a plant inDetroit,Michigan, where they. are engaged in the manufacture ofshells and other war materials.From July 1, 1943, to July 1, 1944, theCompanies purchased raw materials amounting to more than $20,-000,000 in value, of which 58 percent was shipped from sources outsidethe State of Michigan.For the same period the Companies sold fin-ished products amounting to more than $45,000,000 in value, all ofwhich were bought by the United States Government.The Companies admit that they are engaged in commerce withinthe meaning of the National Labor Relations Act.II. ,THE,,oRGANIZATIONt;INVOLVED:rInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Companies.III.THEQUESTION CONCERNINGREPRESENTATION*The Companies have refused to grant recognition to the Union as theexclusive bargaining representative of their timekeepers until theUnion has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question,,,affecting. commerce , has arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe employees 'of each of the three Companies, respectively, areengaged in what is in effect a section or department of the plant main-tained by the Companies in Detroit, Michigan.The facilities, man-agement, and, supervision are integrated and it is agreed.by the par-ties that any unit herein found appropriate should be comprised ofemployees. of all three Companies.8The Field Examiner reported that the Union submitted 42 collective bargaining authori-zation cards,35 of which bore the names of persons appearing on the Companies'pay rollof September 15, 1944, which contained the names of 64 employees in the appropriate unit.The cards were dated in August and September 1944. 422DECISIONSOF NATIONALLABOR RELATIONS -BOARD0The unit claimed appropriate by the petitioner in the instant pro-ceeding is comprised of timekeepers, time clerks, and time checkers,,all of whom are generally classified as timekeepers.The Companies,coriteind'that `their tilri'ekeepers' area part 'of management and as suchthey are ineligible to bargain collectively.We find no merit in theCompanies' contention.It is a well established policy of the Boardthat timekeepers have a right to receive the benefits of collective bar-gaining since they are notper separt of management, and we per-ceive no material difference between the duties and responsibilitiesof the timekeepers involved here and those considered by us in manyother cases .4,We likewise reject the Companies' contention that theUnion is estopped to represent the timekeepers because, by agreeingto exclude such employees from the unit of production and mainte-Union has assertedly agreed not' to represent the timekeepers in aseparate unit.6The Companies maintain that leaders should be excluded fromany unit of timekeepers as supervisory employees, whereas the Uniontherefore, be included.There is a chief timekeeper who is in charge of all the timekeepersof the Companies, and who has the responsibilities of a generalforeman.Under him there is a foreman, who appears to be hisassistant, and who has jurisdiction over the approximately 4 time-keepers in the Budd Induction Heating, Inc., section of the plantand the approximately 48 timekeepers in the Budd Wheel Companydivision eThese 52 timekeepers are also under the supervision ofapproximately 5 assistant foremen.The parties agree that the foreman and- the assistant foreme'n'-'are supervisory employees; andshould be excluded as such.The 3 leaders in the Edward G. BuddManufacturing Company are in dispute.The leaders direct and assign work to 17 timekeepers on 2 shiftsin addition to performing regular duties as timekeepers themselves.There are neither foremen nor assistant foremen to supervise, thework in this division of the plant; the 3 leaders oversee the workthat the leaders are paid a lower hourly wage rate than the assistantforemen, they apparently perform the same functions and act in the4 SeeMatter of Cramp Shipbuilding Company,46 N. L.it.B. 115:General Motors Co#,-poration,EasternAircraft.Trenton Division,51 N. L.R. B. 1366. andMatter ofBohnAluminum t Brass Corporation,47 N.L.R. B. 1229.6Matter of General Motors Corporation, Eastern Aircraft,TrentonDivision,supra.Thecontract merely lists timekeepers as excluded from the unit,and does not otherwise referto them.bThe,Budd'WheelCompany, section operates on a three-shift basis;there are two shiftsin the Budd InductionHeating,Inc., division. BUDD WHEELCOMPANY423same capacity as the assistant foremen do in their divisions of theplant.The leaders possess and exercise authority to grant time offto subordinate timekeepers.While the record discloses no specificinstances-in which, the leaders have made effective recommendationsas to the hire; 'discharge, or discipline; of the timekeepers in; theirsection of the plant, the chief timekeeper insists that he relies uponthem to make such recommendations, and would give effective weightthereto.We find that the leaders are supervisory employees andwe shall, therefore, exclude them from the unit.We find that all timekeepers, excluding the chief timekeeper, theforeman, the assistant foremen, leaders and all other supervisoryemployees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the -status of employees, or effectivelyrecommend such action, constitute a unit apropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to' the power vested in the NationalLabor Relations Board by Section 9, (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Budd WheelCompany-Edward G. Budd Manufacturing Company-Budd In-duction Heating, Inc., Detroit, Michigan, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations,among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they 424-DECISIONS, OF NATIONAL LABOR RELATIONS BOARDwere ill or on vacation or temporarily laid off, and iiicluding em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employg^s,whoihavesince "quit-or` been discharged for cause' and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America(UAW-CIO), for the purposes of collective bargaining.